﻿Allow me to congratulate
Mr. Jeremić on his assumption of the presidency of the
General Assembly at its sixty-seventh session and also
to commend his predecessor, His Excellency Mr. Nassir
Abdulaziz Al-Nasser, for his effective leadership during
the sixty-sixth session. The President can be assured of
my delegation’s full support and cooperation during his
tenure.
This body was a very different place when Minister
Paul-Henri Spaak, another presidential predecessor,
opened the first session of the General Assembly. The
world had just emerged from the most devastating
carnage it had ever seen, and the United Nations
had the enormous task of stitching civilization back
together again. Finding common purpose among the
original 51 Member States promised to be a Herculean
effort — a similar endeavour had faltered only a decade
earlier — but the stakes were far too high for failure to
be an option. Accordingly, the Organization embarked
in earnest on the long process of strengthening the
rule of international law based on the principles of
non-aggression and the sovereign equality of all nations.
It is a testament to the success of those early
efforts that the membership of the United Nations has
swelled to 193 countries and the past 67 years have
been a period of relative stability. While the benefits
of multilateralism during this time were often shared
unequally, as were the costs, the promise of a more
stable and secure future for all imbued the United
Nations with the legitimacy it needed to pursue its
ambitious mandate. But we must never forget that the
legitimacy underpinning our essential work here is not
a birthright; we must earn it. When our words become
hollow, that legitimacy is threatened.
The work of our early predecessors was one of
construction. The task at hand today, perhaps even
more challenging, is one of restoration. We are awash in
unfulfilled promises stretching back decades. Barring
a brief resurgence in the early 1990s, multilateralism
has for the most part deteriorated into a scramble for
finite resources, a destructive fight for a bigger piece
of the economic pie, sugarcoated with empty rhetoric.
Look at the beginning of any international agreement
and you will find reaffirmation upon reaffirmation of
our non-binding commitments to live up to our lofty
ideals. Perhaps their greatest value is as a reminder of how often very little has been achieved. Our words
must have meaning if our multilateral institutions are
to remain effective in addressing emerging global
challenges. Once again, the stakes are too high for
failure to be an option.That dynamic could not be more
evident than it was in the climate change negotiations.
This summer, we were treated to a new round of truly
terrifying news. Arctic sea ice dropped to its lowest
extent in recorded history, shattering the previous
record by a jaw-dropping 18 per cent. Some scientists
are now predicting that the Arctic Ocean could be
ice-free during summer in as little as five years. The ice
melt is already wreaking significant havoc on weather
patterns around the globe and has probably contributed
to the historic heat waves that struck many places this
year.
Just last week, a new study found that half of all
coral reefs could be lost with a temperature rise above
1.2 degrees Celsius. The scientists further concluded:
“There is little doubt... coral reefs will no longer be
prominent within coastal ecosystems if global average
temperatures exceed 2 degrees Celsius...” That would
be devastating for the economies of small islands and
coastal communities around the world, not to mention
the staggering and irrevocable loss of biodiversity
that would be incurred by our shared natural heritage.
More and more studies are concluding that the door to
limiting temperature rise to even 2 degrees is rapidly
closing, if it has not closed already.
Meanwhile, greenhouse-gas emissions continue
to climb higher each year, with no end in sight. Small
islands may be the canary in the coal mine, but we all
are staring a global catastrophe right in the face.
It is revealing just how much our ambition to
address the crisis has been downscaled in just three
years. The fifteenth session of the Conference of the
Parties to the United Nations Framework Convention
on Climate Change, held in Copenhagen, was the
conference to save the world. The United Nations
Climate Change Conference, held in Cancún, Mexico,
was the conference to save the process. The Conference
of the Parties serving as the meeting of the Parties to
the Kyoto Protocol, held in Durban, South Africa, it
seems, was the conference to save the rest for later.
Instead of increasing the urgency of our work to
respond to the growing climate crisis, we have instead
seen the steady dismantling of the international
regime and a concerted effort to delay additional
action until 2020. Such an outcome is unacceptable. If
multilateralism is to have any credibility, then we must
move to an emergency footing, and those countries
with the greatest capacity must immediately begin
mobilizing the significant resources necessary to
remake the energy infrastructure that powers the global
economy. That must begin at the eighteenth session of
the United Nations Framework Convention on Climate
Change in Doha with the reprioritization of pre-2020
mitigation ambition and the mobilization of means
of implementation, including finance, technology and
capacity-building.
Nauru’s delegation will arrive in Doha prepared
to make its contribution to the global effort. We have
adopted a very ambitious renewable energy goal of
50 per cent by 2015. We think we can achieve it, but
we will need climate financing from international
sources to do so. As with most developing countries,
obtaining the means of implementation will be the key
to unlocking our ambition.
The ultimate objective of the Convention on Climate
Change is to stabilize greenhouse gases at a level that
averts dangerous interference with the climate system so
that ecosystems can adapt naturally, food production is
not threatened and economic development can proceed
in a sustainable manner. We should stop pretending that
this is still within reach.
We must realize that we have polluted the
atmosphere so much that many dangerous climate
change impacts are now unavoidable. Therefore,
the United Nations system must begin analysing and
addressing the security implications of climate change.
Climate change will become an increasing driver
of conflict in the future if we do not take steps now.
Increased competition over dwindling natural resources,
food and water insecurity, and forced migration are
just a few of the security issues that climate change
is expected to exacerbate. For that reason, the Pacific
small island developing States (SIDS) have called for
the appointment of a special representative on climate
and security, supported by adequate resources, to
begin analysing the security threats of climate change
and to work with interested Member States to build
their resilience. In addition, the Secretary-General of
the United Nations should be requested to conduct an
assessment of the United Nations system’s capacity
to respond to the various security implications of
climate change. Member States, particularly the most
vulnerable, must have confidence that the international community has the tools and resources to respond to
the crisis.
Some countries have been sceptical of Security
Council involvement in climate change. That is
understandable because the Council’s current
composition does not accurately reflect the diversity
of United Nations membership. The time has come for
this to be remedied. However, reform should not be
limited merely to membership. The Council must also
provide a forum for addressing the security challenges
of all countries, not just those of concern to the most
powerful.
The United Nations sustainable development
initiatives have been graced with an abundance of
lofty rhetoric but few resources. Many countries,
including my own, are not on track to meet their
Millennium Development Goals, and in some cases
have suffered setbacks because of the recent global
economic downturn. At the same time, the f low of
official development assistance from some channels
has diminished, further jeopardizing our ability to
achieve our MDGs.
We often forget that oceans cover 70 per cent of
the Earth’s surface and that healthy marine ecosystems
are vital to the sustainable development and sustainable
livelihoods of small islands. For many of us, the only
valuable natural resource we have is our fish. It forms
the cornerstone of our efforts to eradicate poverty and
provide livelihoods for our people. For us, fishing is
not just another economic sector — it is often the only
significant economic sector, and we must jealously
guard our modest natural wealth so that it can provide
for many generations to come.
While the outcome document of the United Nations
Conference on Sustainable Development in Rio had
few concrete deliverables, it did capture the Pacific
SIDS vision of a blue economy. If fully implemented,
the new provisions could help stem the steep decline
in fish stocks. We welcome the recognition of ocean
acidification as an emergent threat, and we must work
collectively to build the resilience of marine ecosystems
to climate change impacts. The commitments made in
Rio must be backed by real resources so they can be
translated into concrete results on the ground.
Rio also infused new energy into making islands
a model for sustainable development by agreeing to
convene the third Global Conference on the Sustainable
Development of Small Island Developing States, which is to be held in the Pacific in 2014. The Conference will
provide an opportunity for the international community
to make good on the promises of the Barbados
Programme of Action and the Mauritius Strategy for
Implementation by setting specific goals and mobilizing
real resources. We call on the international community
to provide support for the Conference and to summon
the political will necessary to make it a success. It was
agreed at the first Earth Summit that the sustainable
development of SIDS would be the first test of the
global partnership. We must demonstrate to the world
that this partnership means something.
A central aspect of that work must be enhancing
the international system to better target the unique
combination of challenges faced by SIDS, which
should include the creation of a formal SIDS category
at the United Nations. It is clear from 20 years of
experience that the current arrangements for improving
the sustainabIe development prospects of SIDS are
ineffective. We must demonstrate that the multilateral
system is nimble enough to evolve in response to the
shortcomings that have been identified.
Nauru welcomes the attention that the theme of
this year’s general debate brings to the need to address
disputes by peaceful means, and it commends the
efforts made by Taiwan and China to reduce tensions
and increase cooperation. I call on Member States to
support continuing dialogue between the two sides of
the Taiwan Strait and the parties concerned in the East
China Sea dispute to recognize Taiwan’s positive role
in consolidating peace and stability in East Asia. Nauru
urges a rapid and peaceful settlement of the situation
in South Ossetia and Abkhazia in a manner that treats
those affected with dignity and that respects their rights
as a sovereign nation.
Nauru continues to support the right of Israel to live
free from the fear of terrorism. We also acknowledge
Palestine’s right to statehood as part of a two-State
solution, which can be achieved only through peaceful
means.
The challenges facing the international community
are great and can be solved only by concerted
multilateral action. President Jeremić’s task and ours
is to begin the process of rebuilding the Organization.
That process must restore the integrity of the institution
entrusted with the protection of human dignity. It
was accomplished once before in the aftermath of a
catastrophe. This time, our goal must be to prevent one.
I pledge Nauru’s full support in that endeavour.